Citation Nr: 0629163	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  01-04 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for the residuals of 
dental trauma, for compensation purposes.

2.  Entitlement to service connection for periodontal 
disease, for treatment purposes.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran served on active duty from February 1957 to 
February 1959, and again from August 1983 to March 1997.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, which, among other things, denied the 
benefits sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Adult periodontitis began during service.

3.  The veteran does not have residuals of a in-service 
dental trauma.


CONCLUSIONS OF LAW

1.  Service connection for periodontal disease, for VA 
treatment purposes only, is warranted.  38 U.S.C.A. §§ 1110, 
1712, 5107 (West 2002); 38 C.F.R. §§ 3.102,  3.303, 3.381 
(2005).

2.  Service connection for a dental disorder, for VA 
compensation purposes, is not warranted.  38 U.S.C.A. 
§§ 1110, 1712 (West 2002); 38 C.F.R. §§ 3.303, 3.381 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in July 2004, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claims, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim was 
provided in August 2006, as such notice is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Accordingly, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the appealed AOJ decision was pending at the time 
the VCAA was enacted and, as such, notice prior to that 
decision was not possible.  The Court acknowledged in 
Pelegrini that some claims were pending at the time the VCAA 
was enacted and that proper notice prior to the initial AOJ 
decision was impossible.  The Court specifically stated in 
Pelegrini that it was not requiring the voiding or 
nullification of any AOJ action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the timing of the notice in this matter does 
not nullify the rating action upon which this appeal is based 
and the Board specifically finds that the veteran was not 
prejudiced by the post-AOJ decision notice because he was 
given sufficient time to submit and/or identify any and all 
evidence necessary to substantiate his claims.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give personal testimony 
before an RO hearing officer and/or the Board, even though he 
elected not to do so.  The Board notes that a hearing was 
scheduled to be held before the Board at the RO in May 2006, 
but the veteran failed to appear.  The veteran has not 
advised VA of any desire to have the hearing rescheduled and, 
as such, the Board finds that the hearing request is not 
outstanding.  Additionally, it appears that all known and 
available records relevant to the issues here on appeal have 
been obtained and are associated with the veteran's claims 
file, and the veteran does not appear to contend otherwise.  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA.  As such, the merits of the claims will be addressed.

The veteran contends that he was treated for gingivitis and 
periodontal disease during his most recent period of service.  
He specifically advised VA in January 1998 that his claim is 
not related to his service from 1957 to 1959.  The veteran 
submitted statements from fellow servicemen outlining two 
injuries to the mouth, but he has not provided any evidence 
with respect to current disability as a result of an in-
service trauma.  The veteran stated in his VA Form 9, 
submitted in March 2001, that he believed the in-service 
traumas aggravated his periodontal disease and that he would 
limit his claim to entitlement to service connection for 
treatment purposes if such claim was granted.

The Board will address entitlement to service connection for 
both treatment and compensation purposes in an effort to 
fully advise the veteran of all VA benefits relevant to his 
claims.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Treatable carious teeth, replaceable missing teeth, dental 
or alveolar abscesses, and periodontal disease will be 
considered service connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161.  As such, service connection 
for compensation purposes is not available for a dental 
condition other than one resulting from dental trauma.  

The Board notes that, in a precedent opinion, VA's General 
Counsel held that dental treatment of teeth, even 
extractions, during service did not constitute dental 
trauma.  See VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).

In determining service connection for treatment purposes, VA 
considers each defective or missing tooth and each disease of 
the teeth and periodontal tissues separately to determine 
whether the condition was incurred or aggravated in the line 
of duty during active service.  When applicable, VA will 
determine whether the condition is due to combat or other in-
service trauma, or whether the veteran was interned as a 
prisoner of war.  See 38 C.F.R. § 3.381(a) and (b).  

The condition of teeth and periodontal tissues at the time of 
entry into active duty must be considered.  Treatment during 
service, including filling or extraction of a tooth, or 
placement of a prosthesis, will not be considered evidence of 
aggravation of a condition that was noted at entry, unless 
additional pathology developed after 180 days or more of 
active service.  See 38 C.F.R. § 3.381(c).

The following principles apply to dental conditions noted at 
entry and treated during service: 

(1) Teeth noted as normal at entry will be service-
connected if they were filled or extracted after 180 
days or more of active service. 

(2) Teeth noted as filled at entry will be service-
connected if they were extracted, or if the existing 
filling was replaced, after 180 days or more of active 
service. 

(3) Teeth noted as carious but restorable at entry will 
not be service-connected on the basis that they were 
filled during service.  However, new caries that 
developed 180 days or more after such a tooth was filled 
will be service-connected. 

(4) Teeth noted as carious but restorable at entry, 
whether or not filled, will be service-connected if 
extraction was required after 180 days or more of active 
service. 

(5) Teeth noted at entry as non-restorable will not be 
service-connected, regardless of treatment during 
service. 

(6) Teeth noted as missing at entry will not be service 
connected, regardless of treatment during service. 

See 38 C.F.R. § 3.381(d).

Veterans having a service-connected compensable dental 
disability or condition may be authorized any dental 
treatment indicated as reasonably necessary to maintain oral 
health and masticatory function (Class I).  Veterans having a 
service-connected non-compensable dental condition or 
disability adjudicated as resulting from combat wounds or 
service trauma may be authorized any treatment indicated as 
reasonably necessary for the correction of such service-
connected non-compensable condition or disability (Class 
II(a)).  See 38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.  For the 
purposes of determining whether a veteran has Class II (a) 
eligibility for dental care under 38 C.F.R. § 17.161, the 
term "service trauma" does not include the intended effects 
of treatment provided during service.  See VAOPGCPREC 5-97.

The available service medical and dental records show that 
the veteran began treatment for periodontal disease in 1990 
and underwent periodontic surgery in 1994.  There is no 
evidence of the state of the veteran's teeth upon entry into 
active service in 1983 and the first dental record dated in 
November 1988 does not include a diagnosis of periodontal 
disease even though it shows that flossing was stressed.  
Service medical and dental records do not include any 
evidence of treatment for trauma to the mouth and/or teeth.  
The veteran's retirement examination in May 1997 showed no 
change from an April 1996 examination when a diagnosis of 
chronic advanced adult periodontitis secondary to gingivitis 
was rendered.

The veteran submitted a statement from a fellow serviceman in 
April 2000 reflecting his recollection of the veteran being 
hit in the mouth in July 1985 and being advised by a medic 
that the veteran had bleeding of the gums and loose teeth.  
The veteran also submitted a statement from an Operations 
Sergeant dated in April 2000 including his recollection of 
the veteran being hit in the face with a volleyball in April 
1990 and having bleeding from his nose and mouth.  Neither 
statement included any recollection of the veteran actually 
having dental treatment or any residuals from the accidents.

The veteran underwent VA examination in May 1997 and related 
having a history of gingivitis without any particular 
complaints and/or symptoms.  His teeth appeared to be in good 
repair and there was no specific abnormality noted.  A 
medical certificate dated in September 1997 showed a  history 
of treatment for periodontal disease throughout service.

The Board notes that it is the defined and consistently 
applied policy of VA to administer the law under a broad 
interpretation, consistent, however, with the facts shown in 
every case.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

Given the evidence as outlined above, the Board finds that 
there is no evidence showing a periodontal disease upon entry 
into service.  Thus, when resolving all reasonable doubt in 
favor of the veteran, the Board finds that periodontal 
disease began during service as the first evidence of 
treatment for such a disease is dated in 1990, approximately 
seven years after entry into the veteran's most recent period 
of service.  Therefore, service connection for periodontitis, 
for treatment purposes only, is granted.

As for service connection for compensation purposes, the 
Board finds that although the veteran submitted two 
statements showing injury to the face during service, the 
medical evidence does not support a finding that the veteran 
experienced a dental trauma that caused the currently 
diagnosed periodontal disease.  Service medical records are 
void of any reference to the two accidents and the current 
diagnosis of periodontitis is tied to gingivitis and not 
based upon any trauma.  Consequently, service connection for 
a dental condition is denied for compensation purposes as 
there are no residuals of an in-service trauma.


ORDER

Service connection for periodontal disease is granted for 
treatment purposes only.

Service connection for a dental condition is denied for 
compensation purposes.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


